DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event that the indication that this application is subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Effective Filing Date
	This application claims priority to previously filed applications 61/506,465, 13/546,649, 15/973,860.  As set forth in MPEP 2152.01 and 35 USC 120, the effective filing date for each claim is the date of the earliest application which fully supports the claim.  In other words, the prior publications US 2018/0257796 (Sep 13, 2018) and US 2013/0091806 (April 18, 2013) may be cited in a 103 rejection for any claim which is not fully supported by the respective publication.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Lines 7 and 15 of claim 2 include two distinct method steps which are both denoted as “first.”  The scope of this language is unclear, in that it is unclear whether the claim is reciting an order of the method steps.  It is also unclear how two distinct steps could both occur first, and if the claim is attempting to recite that they occur simultaneously.  In the event that the two instances of the word “first” are not reciting an order of steps, it is unclear meaning they impart to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-12 and 14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Flanagan (US 4,160,526)
	Regarding claim 2 as best understood, Flanagan method of making a delivery apparatus (figure 10), comprising: 

	first inserting an adjustable member (56) within the cavity, the adjustable member defining a bore (56a) with a second inlet and a second outlet, the adjustable member including a frustoconical external surface (surface nearest 66) with a second tapered end that coaxially aligns with the first tapered end, an air chamber (61) with a throat being defined between the frustoconical external surface and the frustoconical inner surface, the adjustable member (56) being configured to be axially movable between the first inlet and the first outlet to adjust a delivery of pressurized gas from the air chamber that passes through the throat and toward the first outlet (movable via threads shown in figure 10); and 
	first connecting a funnel (54) with a projecting land (male thread of element 54) to the body (53), the first connecting including the upper mounting surface receiving the projecting land to coaxially align the first inlet and the second inlet with a third outlet of the funnel, a first major surface of the projecting land and a second major surface of the adjustable member (56) defining an annular gap therebetween (see figure 10).

	Regarding claims 3-6, 9-12, and 14, see figure 10 and column 9, lines 2-24 of Flanagan.  	Regarding claim 7, Flanagan discloses that the providing includes the body further defining a dosing tube connection (female thread attached to 62) at the lower end of the body, the dosing tube connection being configured to receive a dosing tube (62) and maintain the dosing tube in fluid communication with the first outlet.

	Regarding claim 8, Flanagan discloses a second connecting the dosing tube (62) to the lower end of the body (53), the second connecting including screwing the dosing tube to the lower end via a screw thread connection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flanagan (US 4,160,526) in view of Nielson (US 3,380,393)
	Regarding claim 13, Flanagan discloses the claimed subject matter as discussed above, and further discloses fixing the position of the adjustable member (via locknut 55, see column 9, lines 2-4)
	Flanagan does not disclose axially moving the adjustable member within the cavity to position the throat to a calibrated position, and fixing the adjustable member in a fixed position within the cavity once the throat is in the calibrated position.
	Nielson teaches that it is known to calibrate a delivery device by adjusting the position of the inner member of an adjustable venturi-type device and then fix it in the calibrated position (column 2, lines 40-55 and column 3, lines 49-52).
	It would have been obvious to one skilled in the art to one skilled in the art to one skilled in the art to calibrate the inner member and then fix it in the calibrated position in the device of Flanagan based on the teaching of Nielson for the purpose of optimizing the injection rate of the device.   


Examiner hereby takes official notices that welding is an old and well known technique for permanently fixing the relative position of two metal objects.
It would have been obvious to one skilled in the art to weld the adjustable member in position in the device of Flanagan in view of Nielson as a routine selection of a known equivalent fixing/locking technique, and/or for the purpose of eliminating the needing for a locking nut or set screws.  

Claims 2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenfors (WO 90/08083) in view of Nielson (US 3,380,393) and Harmon (US 6,170,768)
	Regarding claim 2, Stenfors discloses a method of making a delivery apparatus, comprising: 
	providing a body (4) with an upper mounting surface and a lower end, an interior surface of the body defining a cavity, the cavity including a first inlet and a first outlet in the upper mounting surface and the lower end, respectively, the interior surface including a frustoconical inner surface (7) with a first tapered end that is connected to the first outlet;

	first connecting a supply member (2) with a projecting land to the body, the first connecting including the upper mounting surface receiving the projecting land to coaxially align the first inlet and the second inlet with a third outlet of the supply member (2).  
	 Stenfors does not disclose that the inner member (6) is configured to be axially movable between the first inlet and the first outlet to adjust a delivery of pressurized gas from the air chamber that passes through the throat and toward the first outlet, and a first major surface of the projecting land and a second major surface of the inner member defining an annular gap therebetween.
	Nielson teaches that it is known to provide an ejector-type device with an adjustable inner member (26) and an annular gap between the inner member and the supply member (at 14b)(see Annotated Figure A below).  Nielson teaches that an advantage of this configuration is to allow adjustment of the injection rate (column 3, lines 49-52).



    PNG
    media_image1.png
    354
    813
    media_image1.png
    Greyscale

Annotated Figure A

	Stenforts also does not disclose that the supply member is shaped as a funnel.
	Harmon teaches that it is known to provide an ejector-type device with a supply member that has a funnel shape (22).
	It would have been obvious to one skilled in the art to modify the device of Stenforts such that the supply member has a funnel shape, based on the teaching of Harmon, for the purpose of facilitating reliable feeding of material, and/or as a routine change in shape amounting to an obvious design choice.  

Claim 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenfors (WO 90/08083) in view of Nielson (US 3,380,393) and Harmon (US 6,170,768) and further in view of Svendsen (US 5,443,102).  
Regarding claims 16 and 17, Stenfors as modified above for the claimed subject matter as set forth above, but do not disclose that the frustoconical external surface is a polished surface and the frustoconical inner surface is a polished surface.
Svendsen teaches that it is known to polish the surfaces of a particulate conveying device for the purposes of reducing friction (column 5, lines 39-43)
It would have been obvious to one skilled in the art to polish any and all of the internal surfaces of the device of Stenfors as modified, based on the teaching of Svendsen, for the purpose of reducing friction.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
s 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 11,027,860.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented device claims reciting a structure having a specified configuration account for the presently claimed steps of assembly a device into that configuration.  

Potentially Allowable Subject Matter
	Regarding claims 19-20, the prior art of record does not appear to support a rejection of these claims, but all of the issues set forth above must be resolved before a determination of allowability can be made.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799